DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of comparing nuclear proteomes across different conditions in the reply filed on 11/09/2021 is acknowledged.

Claim Status
Claims 24-42 are pending in this US patent application. Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.
Claims 24-27 and 31-42 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 05/22/2020 has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 and 31-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “isotonic,” “high salt,” and “low salt” in claims 24 and 25 are relative terms that render the claims indefinite. The terms “isotonic,” “high salt,” and “low salt” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Which levels of salt would be considered “high” or “low,” and with which other solution is the “isotonic buffer” isotonic? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of the methods of claims 24-25, rendering them indefinite.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 35 recites the broad recitation “0% to 4%”, and the claim also recites “0.01% to 0.1%”, which is the narrower statement of the range/limitation. The claim also recites that the detergent solution “comprises NP40 detergent solution” but also recites that the amount of NP40 can be 0%, in which case the solution would not comprise NP40. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 

The method of claim 24 lyses the cells in step (b), and so “cells” are not present in the method of claim 24 following step (b). However, claims 32, 37, and 40 recite various steps performed on “the cells” of claim 24 that take place following the lysis step. As such, it is unclear when in the method these steps are intended to take place and on what fractions of the cells of claim 24 the steps are performed upon. Accordingly, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 32, 37, and 40, rendering them indefinite.

Claims 33-34 depend from claim 32 and recite “the cells of interest”. However, claim 32 does not recite cells of interest. As such, there is insufficient antecedent basis for the limitation “the cells of interest” in claims 33-34, which causes confusion because it is unclear whether “the cells of interest” in claims 33-34 are intended to be the cells of claim 32 or another group of cells. Therefore, claims 33-34 are indefinite.

Because claims 25-27 and 31-42 depend from claim 24 and do not provide further clarification of the indefinite terms therein, these claims are also indefinite. Therefore, claims 24-27 and 31-42 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted the “isotonic,” “high salt,” and “low salt” buffers of claims 24-25 as having any amount of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-25 and 31-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shechter et al., Nature Protocols 2(6): 1445-1457 (2007).

Shechter teaches the extraction of histones from chromatin (see entire document, including page 1445, abstract). Cells are washed well with PBS to remove serum proteins (page 1448, left column, under “Appropriate cell culture or nuclei source”; reads on claim 31). The cells are then resuspended in extraction buffer with 0.2% NP40 (page 1450, Box 1, step 1; page 1448, left column, under “Extraction buffer (high-salt extraction)”; reads on claim 35; reads on parts (a) and (b) of claim 24; the Examiner notes that the extraction buffer does not contain polycations). The cells are then centrifuged, and the supernatant is removed to leave a pellet containing the nuclei (page 1450, Box 1, steps 2-4; reads on part (c) of claim 24). The pellet is washed in 1 2, and incubated on ice for one minute (page 1450, Box 1, step 4; this step could be interpreted either as reading on step (d) of claim 24 or as the steps of claims 32-33; the Examiner notes that the extraction buffer does not contain polycations). After a centrifuging step, the nuclei are resuspended in a buffer containing 3 mM EDTA and incubated on a rotator at 4°C for 30 min (page 1450, Box 1, steps 7-8; page 1448, right column, under “No-salt buffer (high-salt extraction)”; this step can be interpreted as reading on steps (e) and (g) of claims 24-25, on the steps of claims 32-34, or on the steps of claims 37-39). The mixture is centrifuged again to pellet chromatin, and a supernatant containing the nucleoplasm is saved for the analysis of unincorporated histones (page 1450, Box 1, step 10; reads on steps (e) and (f) of claim 24). The pellet is resuspended in High-Salt Solubilization buffer, which contains NaCl (page 1450, Box 1, step 11; page 1448, right column, under “High-salt solubilization buffer (high-salt extraction)”; this step can be interpreted as reading on step (d) of claim 24, step (g) of claim 25, or the step of claim 36). Following incubation, the mixture is centrifuged again, resulting in a supernatant that contains extracted histones that is then collected and dialyzed (page 1450, Box 1, steps 12-14; reads on steps (e) and (f) of claim 24 or steps (h) and (i) of claim 25). 
Therefore, claims 24-25 and 31-39 are anticipated by Shechter and are rejected under 35 U.S.C. 102(a)(1).

Claims 24, 31, 35-36, and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnitzler, Curr. Protocols Mol. Biol. Suppl. 50: 21.5.1-21.5.12 (2000).

Schnitzler teaches the preparation of nucleosomes and free histones from clean nuclei obtained from cultured cells (see entire document, including page 21.5.1, paragraph 6). Cells are grown, harvested, and washed twice in PBS (page 21.5.2, step 1; reads on claim 31). The cell pellet is resuspended in lysis buffer, which contains 0.5% (v/v) NP-40 but does not contain polycations, and homogenized (page 21.5.2, step 2; page 21.5.9, under “Lysis buffer”; reads on claim 35; reads on parts (a) and (b) of claim 24). The cells are centrifuged to separate the nuclei from the remainder of the lysate (page 21.5.2, step 7; reads on part (c) of claim 24). The nuclear pellet is then suspended in MSB, which contains NaCl but does not contain polycations (page 21.5.3, step 1; reads on claim 36; reads on part (d) of claim 24). Following homogenization and centrifugation steps, the supernatant containing nuclear proteins is collected (page 21.5.4, steps 2-4; reads on parts (e)-(f) of claim 24). The supernatant is dialyzed and then treated with micrococcal nuclease for 5 min at 37°C (page 21.5.4, steps 4-6; reads on claims 40-41).
Therefore, claims 24, 31, 35-36, and 40-41 are anticipated by Schnitzler and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-27, 31-39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al., Expert Rev. Proteomics 4(2): 211-225 (2007), in view of Shechter et al., Nature Protocols 2(6): 1445-1457 (2007).

Su teaches the use of mass spectrometry-based strategies for the characterization of histones and their post-translational modifications (see entire document, including page 1, abstract). Figure 1 shows a general flowchart of 

However, Su does not teach that the histones are extracted from nuclei using the method recited in instant claim 24.

Shechter teaches the extraction of histones from chromatin (see entire document, including page 1445, abstract). Cells are washed well with PBS to remove serum proteins (page 1448, left column, under “Appropriate cell culture or nuclei source”; reads on claim 31). The cells are then resuspended in extraction buffer with 0.2% NP40 (page 1450, Box 1, step 1; page 1448, left column, under “Extraction buffer (high-salt extraction)”; reads on claim 35; reads on parts (a) and (b) of claim 24; the 2, and incubated on ice for one minute (page 1450, Box 1, step 4; this step could be interpreted either as reading on step (d) of claim 24 or as the steps of claims 32-33; the Examiner notes that the extraction buffer does not contain polycations). After a centrifuging step, the nuclei are resuspended in a buffer containing 3 mM EDTA and incubated on a rotator at 4°C for 30 min (page 1450, Box 1, steps 7-8; page 1448, right column, under “No-salt buffer (high-salt extraction)”; this step can be interpreted as reading on steps (e) and (g) of claims 24-25, on the steps of claims 32-34, or on the steps of claims 37-39). The mixture is centrifuged again to pellet chromatin, and a supernatant containing the nucleoplasm is saved for the analysis of unincorporated histones (page 1450, Box 1, step 10; reads on steps (e) and (f) of claim 24). The pellet is resuspended in High-Salt Solubilization buffer, which contains NaCl (page 1450, Box 1, step 11; page 1448, right column, under “High-salt solubilization buffer (high-salt extraction)”; this step can be interpreted as reading on step (d) of claim 24, step (g) of claim 25, or the step of claim 36). Following incubation, the mixture is centrifuged again, resulting in a supernatant that contains extracted histones that is then collected and dialyzed (page 1450, Box 1, steps 12-14; reads on steps (e) and (f) of claim 24 or steps (h) and (i) of claim 25).
Shechter teaches that high-salt extraction is a useful alternative to acid extraction for a few reasons. First of all, a neutral pH is maintained and any acid-labile histone modifications should, therefore, remain. Second, acid extraction and subsequent TCA 

While Su does not teach that the histones are extracted from nuclei using the method recited in the instant claims in their method of extracting histones from nuclei and investigating the histones using mass spectrometry, it would have been obvious to one of ordinary skill in the art to do so because Shechter teaches that their high-salt histone extraction method has a number of benefits when compared with the acid extraction taught by Su. One of ordinary skill in the art would have a reasonable expectation that performing the high-salt extraction of Shechter to isolate histones and then examining the histones in the mass spectrometric methods of Su would successfully result in the ability to investigate acid-labile histone modifications and improve the yield of the isolated histones.
Therefore, claims 24-27, 31-39, and 42 are rendered obvious by Su in view of Shechter and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/15/2022